UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 OMB APPROVAL OMB Number:3235-0145 Expires:February 28, 2009 Estimated average burden hours per response10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 OFFICE DEPOT, INC. (Name of Issuer) Common Stock, par value $.01 per share (Title of Class of Securities) 676220106 (CUSIP Number) November 15, 2007 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ý Rule 13d-1(c) ¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 676220106 13G Page 2 of 10 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Ziff Asset Management, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 15,806,895 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 15,806,895 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,806,895 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.8% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 676220106 13G Page 3 of 10 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) PBK Holdings, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 17,563,216 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 17,563,216 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 17,563,216 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. 676220106 13G Page 4 of 10 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Philip B. Korsant 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 17,563,216 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 17,563,216 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 17,563,216 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 676220106 13G Page 5 of 10 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) ZBI Equities, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 17,563,216 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 17,563,216 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 17,563,216 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IA Item 1. (a)Name of Issuer Office Depot, Inc. Item 1. (b)Address of Issuer’s Principal Executive Offices 2200 Old Germantown Road Delray Beach, FL 33445 Item 2.(a)Name of Person Filing This Schedule 13G is being filed on behalf of the following persons (the “Reporting Persons”)*: (i)Ziff Asset Management, L.P. (“ZAM”); (ii)PBK Holdings, Inc. (“PBK”); (iii) Philip B. Korsant; and (iv) ZBI Equities, L.L.C. (“ZBI”). *Attached as Exhibit A is a copy of an agreement among the Reporting Persons that this Schedule 13G is being filed on behalf of each of them. Item 2. (b)Address of Principal Business Office or, if None, Residence Ziff Asset Management, L.P. 283 Greenwich Avenue Greenwich, CT06830 PBK Holdings, Inc. 283 Greenwich Avenue Greenwich, CT06830 Philip B. Korsant 283 Greenwich Avenue Greenwich, CT06830 ZBI Equities, L.L.C. 283 Greenwich Avenue Greenwich, CT06830 Item 2. (c)Citizenship See Item 4 of the attached cover pages. Item 2. (d)Title of Class of Securities Common Stock, par value $.01 per share (the “Common Stock”) Item 2. (e)CUSIP Number 676220106 Item 3. Not applicable as this Schedule 13G is filed pursuant to Rule 13d-1(c). Item 4. Ownership (a)Amountbeneficially owned: See Item 9 of the attached cover pages. (b)Percent of class: See Item 11 of the attached cover pages. (c) Number of shares as to which such person has: (i)Sole power to vote or to direct the vote:\ See Item 5 of the attached cover pages. (ii)Shared power to vote or to direct the vote: See Item 6 of the attached cover pages. (iii)Sole power to dispose or to direct the disposition: See Item 7 of the attached cover pages. (iv)Shared power to dispose or to direct the disposition: See Item 8 of the attached cover pages. Item 5.
